Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 9-13, 19-25, 28, 36, 39 and 41-47 are pending and being acted upon in this Office Action.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 23, 2021 was filed after the mailing date of the Non-Final Office on May 12, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The substituted specification filed Oct 21, 2021 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-2, 9-13, 19-25, 28, 36, 39 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012092612 publication (of record, published July 5, 2012; PTO 1449) in view of Draborg et al (of record, PLOS one 10(9): e0138753, September 2015; PTO 892), Aggarwal et al (of record, Arthritis Care & Research 63(6): 891-898, 2011; PTO 892), Odendahl et al (of record, J Immunology 165: 5970-5979, 2000; PTO 892) and Owczarczyk et al (of record, Sci Transl Med 3 (101): 1-9; PTO 1449).
Regarding disease in claims 1, 28, 44, 45, 46 and 47, the WO2012092612 publication teaches a method of treating autoimmune disease such as Sjorgen’s syndrome, rheumatoid arthritis (RA), systemic lupus erythematosus (SLE), Crohn’s disease (inflammatory bowel disease), graft-versus-host disease (GVHD), ulcerative colitis, myasthenia gravis and others (see para. [00158 to [00161]).
increased expression of CD38 or increased numbers of CD38 expressing cells may be treated using the anti-CD38 antibodies, see para. [00160].   The WO2012092612 publication teaches cell samples from SLE, RA and Crohn’s disease patients have increased CD38 expressing plasma cells whereas the same number of normal patients (aka control) were tested without showing these results, see para. [00280].  It is within the purview of one of ordinary skill in the art to compare to the control subject in order to determine whether the subject has an increased expression of CD38 before and after treatment.  WO2012092612 publication teaches patients with high plasm cell content can be selected such as SLE patients who exhibit high plasma cells as well as rheumatoid arthritis (RA) patient shown to be unresponsive to CD20 based therapies, see para. [0052].
Regarding step b), the WO2012092612 publication teaches administering to a patient with plasma cells that are overexpressing CD38 (see para. [00162] to [00164]) an antibody such as Ab79 that binds to human CD38 (SEQ ID NO: 1), see para. [0090], [0108]. The anti-CD38 antibody Ab79 binds to CD38 plasma cells from SLE (see para. [0280]) or rheumatoid arthritis or Crohn’s disease patient with increased CD38 expression compared with normal patient (aka control subject without the disease), see para. [00279], [0280]. Further, it is within the purview of one of ordinary skill in the art to compare the level of CD38 expressing cells to a control subject. The reference human CD38 comprises the amino acid sequence is identical to the claimed SEQ ID NO: 1, see page 58, reference sequence, in particular.

  Query Match             86.2%;  Score 159.5;  DB 19;  Length 135;
  Best Local Similarity   36.8%;  
  Matches   32;  Conservative    0;  Mismatches    0;  Indels   55;  Gaps    2;

Qy          1 GFTFDDYG-----------------ISWNGGKT--------------------------- 16
              ||||||||                 ||||||||                           
Db         26 GFTFDDYGMSWVRQAPGKGLEWVSDISWNGGKTHYVDSVKGQFTISRDNSKNTLYLQMNS 85

Qy         17 -----------ARGSLFHDSSGFYFGH 32
                         ||||||||||||||||
Db         86 LRAEDTAVYYCARGSLFHDSSGFYFGH 112

	The reference antibody 79 (aka Ab79) has a light chain variable region of SEQ ID NO: 10 comprising three CDRs that are identical to the claimed SEQ ID NO: 6, 7 and 8, see sequence alignment below, reference claim 3 in particular: 
  Query Match             76.1%;  Score 80.7;  DB 19;  Length 129;
  Best Local Similarity   28.4%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels   53;  Gaps    2;

Qy          1 SSNIGDNY-----------------RDS-------------------------------- 11
              ||||||||                 |||                                
Db         26 SSNIGDNYVSWYQQLPGTAPKLLIYRDSQRPSGVPDRFSGSKSGTSASLAISGLRSEDEA 85

Qy         12 ----QSYDSSLSGS 21
                  ||||||||||
Db         86 DYYCQSYDSSLSGS 99

Claim 2 is included as the WO2012092612 publication teaches the RA patients shown to be unresponsive to CD20 based therapeutics(aka patient was shown to have, following treatment with anti-CD20 antibody), see para. [0052] and increased (aka elevated level) CD38 expression in plasma cells (see para. [0049], [0162]).  
Claims 9 and 36 are included as the WO2012092612 publication teaches rapid depletion of CD38 expressing B cells in blood within 24 hours after administering anti-CD38 antibody. See p. 
The term “or” in step a) of claims 1 and 2 does not require measuring the level of CD38 expressing plasmablasts.  
Regarding claims 10 and 12, the reference anti-CD38 antibody (Ab79) comprises a heavy chain variable region comprises SEQ ID NO: 9, which is 100% identical to the claimed SEQ ID NO: 9, see p. 58 and sequence alignment below.
  Query Match             100.0%;  Score 722;  DB 19;  Length 135;
  Best Local Similarity   100.0%;  
  Matches  135;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFDDYGMSWVRQAPGKGLEWVSDISWNGGKTHY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFDDYGMSWVRQAPGKGLEWVSDISWNGGKTHY 60

Qy         61 VDSVKGQFTISRDNSKNTLYLQMNSLRAEDTAVYYCARGSLFHDSSGFYFGHWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VDSVKGQFTISRDNSKNTLYLQMNSLRAEDTAVYYCARGSLFHDSSGFYFGHWGQGTLVT 120

Qy        121 VSSASTKGPSVFPLA 135
              |||||||||||||||
Db        121 VSSASTKGPSVFPLA 135

Regarding claim 11 and 12, the reference anti-CD38 antibody 79 comprises a light chain variable region comprises SEQ ID NO: 10, which is 100% identical to the claimed SEQ ID NO: 10, see p. 58 and sequence alignment below.
  Query Match             100.0%;  Score 666;  DB 19;  Length 129;
  Best Local Similarity   100.0%;  
  Matches  129;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSVLTQPPSASGTPGQRVTISCSGSSSNIGDNYVSWYQQLPGTAPKLLIYRDSQRPSGVP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy         61 DRFSGSKSGTSASLAISGLRSEDEADYYCQSYDSSLSGSVFGGGTKLTVLGQPKANPTVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSKSGTSASLAISGLRSEDEADYYCQSYDSSLSGSVFGGGTKLTVLGQPKANPTVT 120

Qy        121 LFPPSSEEL 129
              |||||||||
Db        121 LFPPSSEEL 129

Regarding claim 13, the WO2012092612 publication further teaches the Ab79 antibody comprises a heavy chain sequence of SEQ ID NO: 21, which is 100% identical to the claimed SEQ ID NO: 21, see p. 60, sequence alignment below:
  Query Match             100.0%;  Score 2429;  DB 19;  Length 453;
  Best Local Similarity   100.0%;  
  Matches  453;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFDDYGMSWVRQAPGKGLEWVSDISWNGGKTHY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFDDYGMSWVRQAPGKGLEWVSDISWNGGKTHY 60

Qy         61 VDSVKGQFTISRDNSKNTLYLQMNSLRAEDTAVYYCARGSLFHDSSGFYFGHWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VDSVKGQFTISRDNSKNTLYLQMNSLRAEDTAVYYCARGSLFHDSSGFYFGHWGQGTLVT 120

Qy        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180

Qy        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPEL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPEL 240

Qy        241 LGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREE 300


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 QYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPS 360

Qy        361 REEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDK 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 REEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDK 420

Qy        421 SRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 453
              |||||||||||||||||||||||||||||||||
Db        421 SRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 453

and a light chain comprises the amino acid sequence of SEQ ID NO: 22, which is 100% identical to the claimed SEQ ID NO: 22, see p. 60, sequence alignment below:
  Query Match             100.0%;  Score 1125;  DB 19;  Length 216;
  Best Local Similarity   100.0%;  
  Matches  216;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSVLTQPPSASGTPGQRVTISCSGSSSNIGDNYVSWYQQLPGTAPKLLIYRDSQRPSGVP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSVLTQPPSASGTPGQRVTISCSGSSSNIGDNYVSWYQQLPGTAPKLLIYRDSQRPSGVP 60

Qy         61 DRFSGSKSGTSASLAISGLRSEDEADYYCQSYDSSLSGSVFGGGTKLTVLGQPKANPTVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSKSGTSASLAISGLRSEDEADYYCQSYDSSLSGSVFGGGTKLTVLGQPKANPTVT 120

Qy        121 LFPPSSEELQANKATLVCLISDFYPGAVTVAWKADGSPVKAGVETTKPSKQSNNKYAASS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LFPPSSEELQANKATLVCLISDFYPGAVTVAWKADGSPVKAGVETTKPSKQSNNKYAASS 180

Qy        181 YLSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 216
              ||||||||||||||||||||||||||||||||||||
Db        181 YLSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 216

Regarding claim 19, the WO2012092612 publication teaches the antibody further comprises an Fc domain such as a full-length antibody, see para. [0077] to [0079], see reference claim 11.

Regarding claim 21, the WO2012092612 publication teaches and claims the antibody wherein the Fc domain is a variant of Fc domain, see para. [00102], [0125], reference claim 13.
Regarding claims 22 and 39, the reference Ab79 antibody interacts with a number of amino acid residues of CD38 including K121, F135, Q139, D141, M142, E239, W241, S274, C275, K276, F284, V288, K289, N290, P291, E292 and D293, see para. [0071].
Regarding claims 23 and 24, the WO2012092612 publication teaches the overexpression of CD38 on cells can be detected by flow cytometry, see para. [00164].  It is within the purview of one of ordinary skill in the pharmaceutical art to measure the expression level of CD38 before to identify patient in need of treatment and then measure the expression level of CD38 after treatment in order to determine the progress of treatment with anti-CD38.
Regarding claim 25, the WO2012092612 publication teaches the CD38-expressing cells were stained with a second antibody conjugated to a fluorochrome such as IgG-PE see para. [0246], [00232] or second anti-CD38 antibody such as daratumumab (HuMax-CD38), see para. [00247] or Alexa Fluor® conjugated Ab79, see para. [00251].
Regarding claims 28, 45, 46 and 47, the WO2012092612 publication teaches autoimmune disease that exhibits either increased expression of CD38 or increased numbers of CD38 expressing cells as a component of the disease may be treated using the antibodies of the invention. These include, but are not limited to, allogenic islet graft rejection, alopecia areata, ankylosing spondylitis, antiphospholipid syndrome, autoimmune Addison's disease, antineutrophil cytoplasmic autoantibodies (ANCA), autoimmune diseases of the adrenal gland, autoimmune hemolytic anemia, autoimmune hepatitis, autoimmune myocarditis, autoimmune neutropenia, autoimmune oophoritis and orchitis, autoimmune thrombocytopenia as per claim 46, autoimmune urticaria, Behcet's disease, bullous pemphigoid, cardiomyopathy, Castleman's syndrome, celiac spruce-dermatitis, chronic fatigue immune disfunction syndrome, chronic inflammatory demyelinating polyneuropathy, Churg-Strauss syndrome, cicatrical pemphigoid, CREST syndrome, cold agglutinin disease, Crohn's disease, dermatomyositis, discoid lupus, essential mixed cryoglobulinemia, factor VIII deficiency, fibromyalgia-fibromyositis, glomerulonephritis, Grave's disease, Guillain-Barre, Goodpasture's syndrome, graft-versus-host disease (GVHD), Hashimoto's thyroiditis, hemophilia A, idiopathic pulmonary fibrosis, idiopathic thrombocytopenia purpura (ITP), IgA neuropathy, IgM polyneuropathies, immune mediated thrombocytopenia, juvenile arthritis, Kawasaki's disease, lichen plantus, lupus erthematosis as per claims 45 and 47, Meniere's disease, mixed connective tissue disease, multiple sclerosis as per claim 46, type 1 diabetes mellitus, myasthenia gravis, pemphigus vulgaris, pernicious anemia, polyarteritis nodosa, polychrondritis, polyglandular syndromes, polymyalgia rheumatica, polymyositis and dermatomyositis, primary agammaglobinulinemia, primary biliary cirrhosis, psoriasis, psoriatic arthritis, Reynauld's phenomenon, Reiter's syndrome, rheumatoid arthritis, sarcoidosis, scleroderma, Sjorgen's syndrome as per claim 46, solid organ transplant rejection, stiff-man syndrome, systemic lupus erythematosus, takayasu arteritis, temporal arteristis/giant cell arteritis, thrombotic thrombocytopenia purpura, ulcerative colitis, uveitis, vasculitides such as dermatitis herpetiformis vasculitis, vitiligo, and Wegner's granulomatosis, rheumatoid arthritis, systemic lupus erythematosus (SLE), inflammatory bowel disease, ulcerative colitis, and graft-versus-host disease, see para. [00160], reference claim 20. 
The WO2012092612 publication does not teach the CD38 expressing plasmablasts (plasma cell precursor) as per claims 1 part i) and 2 part i) and measuring the level of CD38-expressing plasmablasts and plasma cells by assaying for free Ig light chains, and a gene encoding IgG enriched in CD38 expressing cells. 
However, Draborg teaches patients with autoimmune disease such as systemic lupus erythematosus (SLE) have elevated concentration of serum immunoglobulin (Ig) free light chains 
Likewise, Aggarwal teaches serum free light chains (FLC) as biomarkers for systemic lupus erythematosus (SLE) disease activity; FLC was higher in patient with SLE than in RA.  Both were higher than reference healthy controls, see Results, in particular. 
Likewise, Odendahl teaches patients with active systemic lupus erythematosus (SLE) have increase numbers of CD27+/CD38+/CD19dim/surface Ig low/CD20-/CD138 plasma cells, but not inactive SLE patients, see abstract, p. 5974-5975, left col. 
Neither the WO2012092612 publication, Draborg, Aggarwal nor Odendahl teaches assaying elevated levels of a gene encoding IgJ in the enriched CD38-expressing cells. 
However, Owczarczyk teaches plasmablasts as biomarker for nonresponse to anti-CD20 antibody therapy in patient with rheumatoid arthritis.  Owczarczyk teaches rheumatoid arthritis patients who do not respond to anti-CD20 antibodies (rituximab and ocrelizumab) had elevated amounts of mRNA (gene) for IgJ, a marker for antibody-secreting plasmablasts, see abstract, in particular. Owczarczyk teaches elevated baseline levels of the plasmablasts-specific transcription IgJ, either as a single marker or in combination with low levels of a mature B cell splice variant of FCRL5, in a subpopulation of RA with an impaired response to standard B cell depletion therapy with anti-CD20 monoclonal antibodies. Owczarczyk teaches the combination of biomarkers is expected to improve test performance than just one biomarker alone for late-stage B lineage plasmablasts identified in active 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to measure the levels of CD38-expressing plasma cells and/or plasmablasts in patients with active autoimmune disease such as SLE and rheumatoid arthritis prior to and after treating the patients with anti-CD38 antibody of the WO2012092612 publication by assaying for the elevated levels of free Ig light chains compared to controls using a commercially available kit as taught by Draborg and Aggarwal and by measuring the elevated levels of the gene encoding IgJ chain in the enriched CD38+ expressing plasmablasts as taught by Owczarczyk and/or CD38+ expressing plasma cells as taught by Odendahl with a reasonable expectation of success, e.g., identifying patients with active disease prior to and after treatment with anti-CD38 antibody.  
One of ordinary skill in the art would have been motivated to do so because Draborg teaches elevated concentrations of FLCs (free light chains) have previously been observed in both serum and urine SLE patients and in a number of other autoimmune diseases, and FLCs correlated with global disease activity scores, reflected inflammation and B cell activity, see p. 14, in particular.  One of ordinary skill in the art would have been motivated to use the commercially available kit to measure free Ig light chains because the kit provides ease of uses as it has all the ingredients and instructions, see p. p. paragraph bridging p. 3 and 4, in particular.  
One of ordinary skill in the art would have been motivated to do so because Aggarwal teaches serum free light chains is one of the biomarkers for systemic Lupus Erythematosus Disease activity and rheumatoid arthritis, see abstract, in particular. 

One of ordinary skill in the art would have been motivated to do so because Owczarczyk teaches the combination of biomarkers is expected to improve test performance than just one biomarker alone and baseline mRNA expression of IgJ were higher in subjects who failed to achieve ACR50 response rates at week 24, see p. 3, left col. 
It would have been obvious to one of ordinary skill in the art to identify patient with active autoimmune disease using any one of the elevated free Ig light chain and leveled gene encoding CD38 expressing plasma cells as markers as taught by Draborg, Aggarwal, Owczarczyk and Odendahl prior to treating the patient with anti-CD38 antibody because a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Com., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Applicants’ arguments filed Oct 21, 2021 have been fully considered but are not found persuasive.
Applicants’ position is that WO’612 does not provide a teaching regarding CD38-expressing plasmablasts, as confirmed by the Examiner: “the WO2012092612 publication does not teach the CD38 expressing plasmablasts (plasma cell precursor)” (see, page 10 of the Office Action dated May 12, 2021, hereinafter “Office Action”).  
Applicants note that plasmablasts and plasma cells are different types of B lineage cells based on the disclosure in the present application, see, paragraph [0227] recites:


    PNG
    media_image1.png
    180
    567
    media_image1.png
    Greyscale

Therefore, although WO’612 teaches that the disclosed anti-CD38 antibody can deplete plasma cells, it does not teach administering the antibody to treat an autoimmune disease in a patient with an elevated level of CD38-expressing plasmablasts, as presently claimed. Moreover, none of the other cited references - Draborg, Aggarwal, Odendahl, and Owczarcyzk - disclose or suggest the claimed method.

In addition, none of the cited references - WO’612, Draborg, Aggarwal, and Odendahl - disclose or suggest assaying for levels of a gene encoding IgJ in the CD38-expressing cell, as acknowledged by the Examiner: “either the WO2012092612 publication, Draborg, Aggarwal nor Odendahl teaches assaying elevated levels of a gene encoding IgJ in the enriched CD38- expressing cells.” (see, page 11 of the Office Action). However, the Examiner further asserts that Owczarcyzk teaches elevated baseline levels of the plasmablast-specific transcription of IgJ, either as a single marker or in combination with low levels of FCRLS, in a subpopulation of RA, and then contends that it would have been prima facie obvious to one of skill in the art to measure the levels of CD38-expressing plasmablasts and plasma cells in RA patients taught by Owczarcyzk and assaying for free Ig light chains taught by Draborg and Aggarwal, and then treat the patients with the anti-CD38 antibody of WO’612.

Applicants respectfully disagree and submit that Owczarcyzk discloses that CD20 non- responders were retrospectively identified as those patients with high levels of IgJ enriched in plasmablasts and plasma cells and low levels of FCRLS.  However, Owezarcyzk fails to teach the claimed method of treating autoimmune disease(s) comprising administering the recited anti-CD38 antibody to the patients with an elevated level of IgJ enriched in plasmablasts and 


    PNG
    media_image2.png
    288
    556
    media_image2.png
    Greyscale

Although WO’612 discloses an anti-CD38 antibody, it does not teach the efficacy of the recited anti-CD38 antibody in depleting plasmablasts or its potential in treating autoimmune disease(s) in patients with elevated levels of CD38-expressing plasmablasts and plasma cells relative to a control subject. Therefore, the cited references either individually or in combination fail to teach the claimed method of treating autoimmune disease(s) comprising administering the recited anti-CD38 antibody to a patient with elevated levels of CD38-expressing plasmablasts and plasma cells relative to a control subject as measured by assaying for free Ig light chains, CD38, or IgJ gene expression. As such, Applicants submit that the cited art does not render the presently claimed invention obvious. Applicants respectfully request withdrawal of this rejection under 35 U.S.C. § 103.


In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the argument that Owezarcyzk fails to teach the claimed method of treating autoimmune disease(s) comprising administering the recited anti-CD38 antibody, the primary reference 
Autoimmune disease that exhibits either increased expression of CD38 or increased numbers of CD38 expressing cells as a component of the disease may be treated using the antibodies of the invention. These include, but are not limited to, allogenic islet graft rejection, alopecia areata, ankylosing spondylitis, antiphospholipid syndrome, autoimmune Addison's disease, antineutrophil cytoplasmic autoantibodies (ANCA), autoimmune diseases of the adrenal gland, autoimmune hemolytic anemia, autoimmune hepatitis, autoimmune myocarditis, autoimmune neutropenia, autoimmune oophoritis and orchitis, autoimmune thrombocytopenia, autoimmune urticaria, Behcet's disease, bullous pemphigoid, cardiomyopathy, Castleman's syndrome, celiac spruce-dermatitis, chronic fatigue immune disfunction syndrome, chronic inflammatory demyelinating polyneuropathy, Churg-Strauss syndrome, cicatrical pemphigoid, CREST syndrome, cold agglutinin disease, Crohn's disease, dermatomyositis, discoid lupus, essential mixed cryoglobulinemia, factor VIII deficiency, fibromyalgia-fibromyositis, glomerulonephritis, Grave's disease, Guillain-Barre, Goodpasture's syndrome, graft-versus-host disease (GVHD), Hashimoto's thyroiditis, hemophilia A, idiopathic pulmonary fibrosis, idiopathic thrombocytopenia purpura (ITP), IgA neuropathy, IgM polyneuropathies, immune mediated thrombocytopenia, juvenile arthritis, Kawasaki's disease, lichen plantus, lupus erthematosis, Meniere's disease, mixed connective tissue disease, multiple myasthenia gravis, pemphigus vulgaris, pernicious anemia, polyarteritis nodosa, polychrondritis, polyglandular syndromes, polymyalgia rheumatica, polymyositis and dermatomyositis, primary agammaglobinulinemia, primary biliary cirrhosis, psoriasis, psoriatic arthritis, Reynauld's phenomenon, Reiter's syndrome, rheumatoid arthritis, sarcoidosis, scleroderma, Sjorgen's syndrome, solid organ transplant rejection, stiff-man syndrome, systemic lupus erythematosus, takayasu arteritis, temporal arteristis/giant cell arteritis, thrombotic thrombocytopenia purpura, ulcerative colitis, uveitis, vasculitides such as dermatitis herpetiformis vasculitis, vitiligo, and Wegner's granulomatosis, see para. [00160].
The reference antibody Ab79 comprises a heavy chain variable region of SEQ ID NO: 9 comprising three CDRs shown below, which are identical to the claimed SEQ ID NO: 3,4 and 5, see sequence alignment below:
  Query Match             86.2%;  Score 159.5;  DB 19;  Length 135;
  Best Local Similarity   36.8%;  
  Matches   32;  Conservative    0;  Mismatches    0;  Indels   55;  Gaps    2;

Qy          1 GFTFDDYG-----------------ISWNGGKT--------------------------- 16
              ||||||||                 ||||||||                           
Db         26 GFTFDDYGMSWVRQAPGKGLEWVSDISWNGGKTHYVDSVKGQFTISRDNSKNTLYLQMNS 85

Qy         17 -----------ARGSLFHDSSGFYFGH 32
                         ||||||||||||||||
Db         86 LRAEDTAVYYCARGSLFHDSSGFYFGH 112

	The reference antibody 79 (Ab79) has a light chain variable region of SEQ ID NO: 10 comprising three CDRs that are identical to the claimed SEQ ID NO: 6, 7 and 8, see sequence alignment below, reference claim 3 in particular: 
  Query Match             76.1%;  Score 80.7;  DB 19;  Length 129;
  Best Local Similarity   28.4%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels   53;  Gaps    2;

Qy          1 SSNIGDNY-----------------RDS-------------------------------- 11
              ||||||||                 |||                                
Db         26 SSNIGDNYVSWYQQLPGTAPKLLIYRDSQRPSGVPDRFSGSKSGTSASLAISGLRSEDEA 85

Qy         12 ----QSYDSSLSGS 21

Db         86 DYYCQSYDSSLSGS 99

The WO2012/092612 does not teach assaying free Ig light chain or CD38 gene or IgJ gene in CD38-expressing plasma cells before treatment as per claim 1 or after treatment as per claim 2. 
However, Draborg teaches patients with autoimmune disease such as systemic lupus erythematosus (SLE) have elevated concentration of serum immunoglobulin (Ig) free light chains compared to healthy controls, see entire document, results, Fig. 1, in particular.  The serum free light chains can be assay using a commercially available FREELIGHT® kit according to the manufacturer’s instructions, see paragraph bridging p. 3 and 4, in particular.  Draborg teaches elevated concentrations of FLCs (free light chains) have previously been observed in both serum and urine SLE patients and in a number of other autoimmune diseases, see Discussion in particular. 
Likewise, Aggarwal teaches serum free light chains (FLC) as biomarkers for systemic lupus erythematosus (SLE) disease activity; FLC was higher in patient with SLE than in RA.  Both were higher than reference healthy controls, see Results, in particular. 
Likewise, Odendahl teaches patients with active systemic lupus erythematosus (SLE) have increase numbers of CD27+/CD38+/CD19dim/surface Ig low/CD20-/CD138 plasma cells, but not inactive SLE patients, see abstract, p. 5974-5975, left col. 
Neither the WO2012092612 publication, Draborg, Aggarwal nor Odendahl teaches assaying elevated levels of a gene encoding IgJ in the enriched CD38-expressing cells. 
However, Owczarczyk teaches plasmablasts as biomarker for nonresponse to anti-CD20 antibody therapy in patient with rheumatoid arthritis.  Owczarczyk teaches rheumatoid arthritis patients who do not respond to anti-CD20 antibodies (rituximab and ocrelizumab) had elevated amounts of mRNA (gene) for IgJ, a marker for antibody-secreting plasmablasts, see abstract, in particular. Owczarczyk teaches elevated baseline levels of the plasmablasts-specific transcription IgJ, either as a 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to measure the levels of CD38-expressing plasma cells in patients with active autoimmune disease such as SLE and rheumatoid arthritis prior to and after treating the patients with anti-CD38 antibody of the WO2012092612 publication by assaying for the elevated levels of free Ig light chains compared to controls using a commercially available kit as taught by Draborg and Aggarwal and by measuring the elevated levels of the gene encoding IgJ chain as taught by Owczarczyk in the enriched CD38+ expressing plasmablasts and plasma cells as taught by Odendahl with a reasonable expectation of success, e.g., identifying patients with active disease prior to and after treatment with anti-CD38 antibody.  
One of ordinary skill in the art would have been motivated to do so because Draborg teaches elevated concentrations of FLCs (free light chains) have previously been observed in both serum and urine SLE patients and in a number of other autoimmune diseases, and FLCs correlated with global disease activity scores, reflected inflammation and B cell activity, see p. 14, in particular.  One of ordinary skill in the art would have been motivated to use the commercially available kit to measure free Ig light chains because the kit provides ease of uses as it has all the ingredients and instructions, see p. p. paragraph bridging p. 3 and 4, in particular.  

One of ordinary skill in the art would have been motivated to do so because Owczarczyk teaches the combination of biomarkers is expected to improve test performance of just one biomarker alone and baseline mRNA expression of IgJ were higher in subjects who failed to achieve ACR50 response rates at week 24, see p. 3, left col. 
One of ordinary skill in the art would have been motivated to do so because Odendahl teaches patients with active systemic lupus erythematosus (SLE) has a higher frequency of CD38+ expressing plasma cells compared to patients with inactive SLE, which can easily enriched by flow cytometry, see p. 5974-5975, in particular. 
It would have been obvious to one of ordinary skill in the art to identify patient with active autoimmune disease using any one of the elevated free Ig light chain and leveled gene encoding CD38 expressing plasma cells as markers as taught by Draborg, Aggarwal, Owczarczyk and Odendahl prior to treating the patient with anti-CD38 antibody because a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may Motorola, Inc, v. Interdigital Tech. Com., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
In response to the argument that WO’612 discloses an anti-CD38 antibody, it does not teach the efficacy of the recited anti-CD38 antibody in depleting plasmablasts or its potential in treating autoimmune disease(s) in patients with elevated levels of CD38-expressing plasmablasts and plasma cells relative to a control subject, it is noted that none of the rejected claims recite depleting plasmablasts as argued. 
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
For these reasons, the rejection is maintained. 

New ground of rejection necessitated by the amendment filed Oct 21, 2021

Claims 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012092612 publication (of record, published July 5, 2012; PTO 1449) in view of Draborg et al (of record, PLOS one 10(9): e0138753, September 2015; PTO 892), Aggarwal et al (of record, Arthritis Care & Research 63(6): 891-898, 2011; PTO 892), Odendahl et al (of record, J Immunology 165: 5970-5979, 2000; PTO 892) and Owczarczyk et al (of record, Sci Transl Med 3 (101): 1-9; PTO 1449) as applied to claims 1-2, 9-13, 19-25, 28, 36, 39 and 45-47 mentioned above and further in view of US20140154247 (newly cited. Behrens hereafter, published June 5, 2014; PTO 892) or Lugar (newly cited, PLOS One 7(9): e44362, published September 2012; PTO 892).
The combine teachings of the WO2012092612 publication, Draborg, Aggarwal, Odendahl and Owczaczyk have been discussed supra. 

However, Behrens teaches and claims a method of assaying at least one biomarker, e.g., IgJ [0019] in enriched plasma/plasmablast cell-enriched in a biological sample obtained from the patients suffering from various autoimmune diseases such as Rheumatoid arthritis (RA), multiple sclerosis (MS), lupus, or ANCA-vasculitis, relapsing-remitting multiple sclerosis or primary progressive multiple sclerosis, see para. [0018], [0038] to [0043].   Behrens further teaches cells that resist B cell depletion by antibody rituximab (anti-CD20) include B plasmablasts that express surface markers such as CD27 and CD38, but lack CD20, see para. [0249].  
  Behrens teaches that baseline numbers of CD20-negative plasmablasts might be predictive of response to anti-CD20 treatment in RA, and developed RT-qPCR assays to quantitate plasmablast-specific gene expression in whole blood RNA samples to provide estimates of the cellular composition of blood prior to therapy. Using data and samples from four randomized, placebo controlled studies of rituximab or ocrelizumab in RA, we found that elevated baseline levels of the plasmablast-specific transcript IgJ, either as a single marker or in combination with low levels of a mature B cell splice variant of FCRL5, defined a .about.17-20% subpopulation of RA that showed response rates that were not different than placebo. Furthermore, these biomarkers were not simply prognostic for more severe and treatment-resistant disease, but rather were predictive markers for anti-CD20 response. Importantly, these are baseline measurements that can be made prior to initiation of therapy and have the potential to be standardized for routine clinical use. Based on the data presented here, we conclude that patients who are positive for the mRNA biomarkers IgJ.sup.hi or IgJ.sup.hiFCRL5.sup.lo at baseline are less likely to receive benefit from anti-CD20 treatment., see para. [0250], claims 33-35, in particular.  The patient is suffering from, or is suspected of suffering from, rheumatoid arthritis, multiple sclerosis, lupus, and ANCA-vasculitis, see reference claims 43-44. 

In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to assay or measure the levels of CD38-expressing plasma and plasmablasts in patients with active autoimmune disease such as SLE or rheumatoid arthritis prior to and after treating the patients with anti-CD38 antibody of the WO2012092612 publication by assaying for IgJ gene in CD3+ expressing plasmablasts and/or plasma cells as taught by Behrens or by assaying for CD38 gene and IgJ gene in CD38+ expressing plasmablasts or plasma cell as taught by Lugar or by assaying for free Ig light chain using commercially available kit to arrive at the claimed invention with a reasonable expectation of success, e.g. identifying subjects with active diseases and/or resistant to anti-CD20 therapy in rheumatoid arthritis or SLE subjects. 
One of ordinary skill in the art would have had a reasonable expectation of success in assaying free Ig light chains using commercially available kit to measure free Ig light chains enriched in CD38-expressing plasmablasts and/or plasma cells from subjects with autoimmune diseases such as rheumatoid arthritis or SLE, because Draborg teaches elevated concentrations of FLCs (free light chains) have previously been observed in both serum and urine SLE patients and in a number of other autoimmune diseases, and FLCs correlated with global disease activity scores, reflected inflammation and B cell activity (see p. 14) and the commercially available kit provides ease of uses as it has all the ingredients and instructions (see paragraph bridging p. 3 and 4, in particular) and Aggarwal teaches serum free light 
One of ordinary skill in the art would have had a reasonable expectation of success in assaying at least one gene such as IgJ and/or CD38 using microarray and enriched in CD38-expressing plasmablasts and/or plasma cells from subjects with autoimmune rheumatoid arthritis or SLE, because elevated IgJ and/or CD38 expression were known in the art, as taught by Owczarczyk, Behrens and Lugar. 
One of ordinary skill in the art would have been motivated to do so because Behrens teaches that patients who are positive for the mRNA biomarkers IgJ.sup.hi at baseline (aka before treatment) are less likely to receive benefit from anti-CD20 treatment. see para. [0250].   
One of ordinary skill in the art would have been motivated to do so because Lugar teaches patients with active systemic lupus erythematosus have upregulated gene in tonsil plasma cell (aka PC, CD19+ CD38+++ IgD-) and tonsil plasmablasts (aka PB, CD19+, CD38+++, IgD+) using microarray analysis, see entire document, Microarray analysis of gene expression, p. 3, right col.  

Claims Objection

Claims 1 and 2 are objected to because of the following informalities:  The recitation “plasmablasts, plasma cells or a mixture thereof” in step a) is inconsistent with the “plasmablasts and plasma cells” in i).  
Claims 41-44 are objected to because of the following informalities:  the verb “comprises” does not agree with the noun “cells”.   Amending the claims to recite “comprise” would obvious this issue. 


Conclusion
No claim is allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644